Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Nov. 22, 2021. Claims 1, 2, 5, 7, 9-12, 15, 18, 21, 23, 24, 26, 28-30, 32, 36, and 38 are pending and currently examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 5, 7, 9-12, 15, 18, 21, 23, 24, 26, 28-30, 32, 36, and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
These claims are directed to a nucleic acid encoding a polypeptide comprising a plurality of conserved peptide sequences, or variants thereof, wherein the conserved sequences are conserved across one or more HPV genotypes 16, 18, 31, 52, 53, and 58; and wherein the polypeptide comprises a conserved peptide sequence of each of the HPV proteins El, E2, E4, E5, E6, and E7.  The claims encompass “a polypeptide comprising a plurality of conserved peptide sequences, or variants thereof”. The limitation “or variants thereof” makes the claims not clear.
The specification teaches that variants of the nucleic acid may comprise or consist of a sequence having at least 80% identity with SEQ ID NO: 60, 62, 71, 73, or 75, or amino acid sequences encoded by these nucleotide sequences (SEQ ID NOs: 61, 66, 72, 74 or 76). See e.g. [0079-0087]. These teachings represent some embodiments of the limitation of “variants thereof”. However, the specification does not make it clear what the limitation of “variants thereof” may encompass outside of those taught embodiments. This is especially true when there is not any structural or functional limitations are associated with the “variants thereof”. 
Accordingly, it is not clear what the metes and bounds of the claims are.  
Claim 15 recites “with a different peptide adjuvant encoded than the TPA lead sequence.” It is not clear how to interpret this limitation.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 5, 7, 9-12, 15, 18, 21, 23, 24, 26, 28-30, 32, 36, and 38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because it is directed to a judiciary exception. 
A claim directed to a judicial exception must be analyzed to determine whether the elements of the claim, considered both individually and as an ordered combination, are sufficient to ensure that the claim as a whole amounts to significantly more than the exception itself. To be patent-eligible, a claim that is directed to a judicial exception must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception. 
As indicated in the 112(b) rejection above, neither the claims nor the specification clearly and exclusively define the limitation “or variant thereof”. Additionally, the term of “conserved peptide sequence” reads on a two-amino-acid “peptide”.   Therefore, the limitation of “a polypeptide comprising a plurality of conserved peptide sequences” makes the claims very broad because it reads on many polypeptides with at least five two-aa “peptides” that are present HPV E1, E2, E4, E5, E6 and E7 across recited HPV types.
The claims read on a naturally occurring polynucleotide, e.g., a HPV16 genome, which encodes an E1 protein that can also be considered as comprising two-amino-acid “conserved peptide sequences” from E2, E4, E5, E6 and E7, or variants thereof.     
Accordingly, claims 1, 2, 5, 7, 9-12, 15, 18, 21, 23, 24, 26, 28-30, 32, 36, and 38 are not patentable under 35 U.S.C. 101.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 7, 9-12, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GenBank: K02718.1 (Human papillomavirus type 16 (HPV16), complete genome. Dated March 18, 1994. Submitted in IDS filed on Nov. 22, 2021).
As indicated above, by reciting “variants thereof” without structural or functional limitations the claims are open and read on a random polypeptide that comprise multiple two-amino-acid “peptides” that can also be found in E1, E2, E4, E5, E6 and E7 proteins of an HPV.
 GenBank: K02718.1 discloses the genome and the encoded sequences of E1, E2, E4, E5, E6, E7 as well as L1 and L2 proteins.  One of those proteins can be considered as a polypeptide comprising two-amino-acid “conserved peptide sequences” of E1, E2, E4, E5, E6 and E7 proteins.
Accordingly, GenBank: K02718.1 anticipates claims 1, 2, 5, 7, 9-12, 15 and 18.

Claims 1, 2, 5, 7, 9-12, 15, 18, 21, 23, 24, 26, 28-30, 32, 36 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gan et al. (PLoS ONE, 2014, 9(9): e108892, submitted in IDS filed on Nov. 22, 2021).
Claims 1, 2, 5, 7, 9-12, 15 and 18 are described above. Claim 21 further specifies that the polypeptide comprises a peptide adjuvant. Claim 23 further specifies a viral vector sequence. Claim 36 is directed to a method of treatment or prophylaxis of HPV infection comprising administering the nucleic acid of claim 1. Claim 38 is directed to a prime boost vaccination kit comprising a prime vaccination and a boost vaccination, each comprising a nucleic acid of claim 1, wherein the nucleic acids may be different.

As indicated above, by reciting “variants thereof” without structural or functional limitations the claims are open and read on a random polypeptide that comprise multiple two-amino-acid “peptides” that can also be found in E1, E2, E4, E5, E6 and E7 proteins of a HPV, including HPV16.
Gan teaches that preventive anti-HPV vaccines are effective against HPV infection but not against existing HPV-associated diseases, including cervical cancer and other malignant diseases. To improve anti-tumor effects of therapeutic vaccine, the authors fused cytotoxic T-lymphocyte antigen 4 (CTLA-4) with HPV16 E7 and E6 as a fusion therapeutic DNA vaccine (pCTLA4-E7E6). pCTLA4-E7E6 induced significantly higher anti-E7E6 specific antibodies and relatively stronger specific CTL responses than the nonfusion DNA vaccine pE7E6 in C57BL/6 mice bearing with TC-1 tumors. pCTLA4-E7E6 showed relatively stronger anti-tumor effects than pE7E6 in therapeutic immunization. These results suggest that fusing CTLA-4 with E7E6 is a useful strategy to develop therapeutic HPV DNA vaccines. In addition, fusing the C-terminal of E7 with the N-terminal of E6 impaired the functions of both E7 and E6. See Abstract. Gan teaches immunization of animals with the DNA vaccines expressing the fusion pCTLA4-E7E6 on a prime-boost schedule. See e.g. page 2, right column, para 3. 
Regarding claim 38, the pCTLA4-E7E6 and pE7E6 may be considered as the claimed prime and boost vaccination compositions in a kit.
Accordingly, Gan anticipates claims 1, 2, 5, 7, 9-12, 15, 18, 21, 23, 24, 26, 28-30, 32, 36 and 38.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIANXIANG ZOU/Primary Examiner, Art Unit 1648